Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-4, 6, 7, 18-21, 23-27 are allowed over the prior art of record as amended by applicant on 2/08/2021 and as amended above. 
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious the newly added limitations in the claims filed 2/08/2021.
The closest pieces of prior art are Pinon et al. (US 2006/0185672 Al) Harris et al. (WO 2011/135353) Anderson et al. (US 2009/0308387) Hymer (US 3,555,192) Chiesi et al. (US 2008/0261932 Al) Carling et al. (US 5,674,860) and Hoey et al. (US 2010/0204688 Al) as set forth in the previous rejection (Final Rejection 10/19/2019).
The prior art fails to anticipate or make obvious, a powdered medicament with a formulation comprising ... coarse carrier particles of a physiologically acceptable excipient having a mass median diameter higher than 90 microns and a mass diameter between 50 microns and 500 microns, and processing circuity configured to enable12 Application No. 14/069,755Reply to Office Action of October 29, 2019monitoring, based on (i)-(iv), of: (a) a flow rate profile, (b) that the BAM did not fire, (c) that the BAM fired but nothing was delivered, and (d) that the BAM fired and the powdered medicament was delivered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785